DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Censo et al. U.S. Patent Application Publication No. 2015/0195641 A1.
Regarding claim 10, Di Censo discloses a control system for operating a hearing aid (324-user interface, Fig. 3, paragraph 0039 second sentence), comprising: a computer processor with memory associated therewith on which the control system is loaded and operated (“user interface 324 is implemented by a second microprocessor 326 having associated memory 328 embedded in a mobile device 320, such as a smartphone, tablet computer”, Fig. 3, paragraph 0039 second sentence), the control system being in communication with said hearing aid through wireless communication technology (“User preferences 322 may be communicated via a wired or wireless communications link 360 to DSP 310. Various types of wired or wireless rd and 4th sentences; a frequency selector (500-user interface controls, Fig. 5, paragraph 0049 first sentence) to select a range of frequencies of sounds (510, 520, 530, 540-slider bars, “or controlling user preferences related to noise, voices, user voice, and alerts”, paragraph 0049, first sentence. Each slider bar represents a range of frequencies corresponding to the respective group, i.e. noise, voices, user voice, and alerts) for amplification and emphasis to said hearing aid (“The "low" position 552 corresponds to some attenuation, or relatively lower amplification of the associated sound relative to the other sounds represented by the mixer or slider interface. The "real" position 554 corresponds to substantially replicating the sound level from the ambient auditory environment to the user as if the wearable device was not being worn. The "loud" position 560 corresponds to more amplification of the sound relative to other sounds or the level of that sound in the ambient auditory environment.”, Paragraph 0049, last two sentences. The position of each slider bar determines the degree of amplification of the selected range of frequencies).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al. in view of Tan et al. International Application WO 2020/214956 A1.
             Regarding claim 1, Di Censo discloses a control system for operating a hearing aid from a computer having a processor and a memory (“user interface 324 is implemented by a second microprocessor 326 having associated memory 328 embedded in a mobile device 320, such as a smartphone, tablet computer”, Fig. 3, paragraph 0039 second sentence), comprising: a frequency selector (500-user interface controls, Fig. 5, paragraph 0049 first sentence) to select a range of frequencies with respect to the sounds received by said receiver to define a specified range of frequencies (510, 520, 530, 540-slider bars, “or controlling user preferences related to noise, voices, user voice, and alerts”, paragraph 0049, first sentence. Each slider bar represents a range of frequencies corresponding to the respective group, i.e. noise, voices, user voice, and alerts); and an amplifier operable to amplify the sounds falling within said range of frequencies so that said sounds falling within said range of frequencies are emphasized into the hearing aid (“The "low" position 552 corresponds to some attenuation, or relatively lower amplification of the associated sound relative to the other sounds represented by the mixer or slider interface. The "real" position 554 corresponds to substantially replicating the sound level from the ambient auditory environment to the user as if the wearable device was not being worn. The "loud" position 560 corresponds to more amplification of the sound relative to other sounds or the level of that sound in the ambient auditory environment.”, Paragraph 0049, last two sentences. The position of each slider bar determines the degree of amplification of the selected range of frequencies). Di Censo does not expressly disclose a receiver operable to receive sounds located in the control system. In a related field of endeavor, Tan discloses a computing system (300-computing system, “computing system 300 may be mobile computing device, a laptop or 
             Regarding claims 2 and 12, the combination of Di Censo in view of Tan further discloses a frequency filter to diminish sounds outside the specified range of frequencies to further emphasize the sounds falling within the specified range of frequencies (Di Censo, “a user interface (FIGS. 5-6) allows user 120 to create a personalized or customized auditory experience by setting his/her preferences indicated by symbols 140, 142, 144, 146, for associated sound types to indicate which sounds to amplify, cancel, add or insert, or attenuate, respectively. Other functions may be used to enhance a sound by providing equalization or filtering, selective attenuation or amplification of one or more frequencies of an associated sound”, paragraph 0028 first two sentences. Since multiple groups of sounds are selected i.e. noise, voices, alerts, etc., filtering is a method to separate the sounds into the specific groups.).
             Regarding claim 3, the combination of Di Censo in view of Tan further discloses said computer processor and memory are part of a cell phone, said cell phone communicating with nd and 3rd sentences). 
             Regarding claim 4, the combination of Di Censo in view of Tan further discloses a frequency filter eliminates sounds from outside the selected range of frequencies so that the eliminated sounds are not transmitted to the hearing aid (Di Censo, “a user interface (FIGS. 5-6) allows user 120 to create a personalized or customized auditory experience by setting his/her preferences indicated by symbols 140, 142, 144, 146, for associated sound types to indicate which sounds to amplify, cancel, add or insert, or attenuate, respectively. Other functions may be used to enhance a sound by providing equalization or filtering, selective attenuation or amplification of one or more frequencies of an associated sound”, paragraph 0028 first two sentences. Since multiple groups of sounds are selected i.e. noise, voices, alerts, etc., filtering is a method to separate the sounds into the specific groups.).
             Regarding claim 7, the combination of Di Censo in view of Tan does not expressly disclose separate frequency and/or decibel filters are provided for independent control of left and right hearing aids. However, the combination of Di Censo in view of Tan discloses utilizing separate hearing instruments for the left and right ears during hearing assessment (Tan, paragraph 0074, first three sentences). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize separate filters for each of the left and right ears for independent assessment of each ear.
             Regarding claim 8, the combination of Di Censo in view of Tan further discloses at least one predetermined mode of operation is provided in which at least one said selected range of frequencies is identified (Di Censo, 510, 520, 530, 540-slider bars, “or controlling user preferences related to noise, voices, user voice, and alerts”, paragraph 0049, first sentence. Each 
             Regarding claim 11, the combination of Di Censo in view of Tan further discloses a receiver operable to receive sounds ( Tan, 308-input devices, including microphones to receive a user input, paragraph 0084), said frequency selector (500-user interface controls, Fig. 5, paragraph 0049 first sentence) being operable with respect to the sounds received by said receiver to define a specified range of frequencies (Di Censo, 510, 520, 530, 540-slider bars, “or controlling user preferences related to noise, voices, user voice, and alerts”, paragraph 0049, first sentence. Each slider bar represents a range of frequencies corresponding to the respective group, i.e. noise, voices, user voice, and alerts); and an amplifier operable to amplify the sounds falling within said range of frequencies so that said sounds falling within said range of frequencies are emphasized into the hearing aid (“The "low" position 552 corresponds to some attenuation, or relatively lower amplification of the associated sound relative to the other sounds represented by the mixer or slider interface. The "real" position 554 corresponds to substantially replicating the sound level from the ambient auditory environment to the user as if the wearable device was not being worn. The "loud" position 560 corresponds to more amplification of the sound relative to other sounds or the level of that sound in the ambient auditory environment.”, Paragraph 0049, last two sentences. The position of each slider bar determines the degree of amplification of the selected range of frequencies).
             Claims 5, 6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Di Censo in view of Tan as applied to claims 3 and 13 above, and further in view of Simonides et al. U.S. Patent No. 10,390,155 B2.
Regarding claims 5, 6, 13 and 14, the combination of Di Censo in view of Tan discloses selecting specific frequencies and amplifying or attenuating based on the user preferences. The combination of Di Censo in view of Tan does not expressly disclose a decibel filter operable to identify sounds within said selected range of frequencies but falling below a predetermined decibel threshold, the selected frequencies are diminished in transmission to the hearing aid. However, filtering to select specific signal frequencies and levels is well-known in the art. In a related field of endeavor, Simonides discloses a hearing augmentation system using filtering algorithms automatically and adaptively modified based on the acoustic data that is recorded through the microphones i.e., the audio data detected in certain environments may be monitored for certain amplitudes and frequencies and filtered if they cross a certain threshold. Additionally, the device may adaptively adjust the settings to amplify or filter certain frequencies more or less based on the magnitude and presence of certain frequencies (col. 3, lines 41-50). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to filter frequencies based on sound level as taught by Simonides in the system of the combination of Di Censo in view of Tan to increase the quality of the sound delivered to a user and allow personalization to optimize listening performance and comfort (abstract, first sentence).
             Regarding claim 15, the combination of Di Censo in view of Tan in view of Simonides further discloses said computer processor and memory are associated with a cell phone (Di Censo paragraph 0005, 2nd and 3rd sentences). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Di Censo in view of Tan as applied to claim 9 above, and further in view of Anderson et al. U.S. Patent No. 8,675,900 B2.
Regarding claim 9, the combination of Di Censo in view of Tan does not expressly disclose said control system can be manipulated to adjust the limits of said range of frequencies. In a related field of endeavor, Anderson discloses a control system on a handheld computer or smartphone with a user control for a user to manually adjust frequency and amplitude of a frequency dependent sound for a hearing device (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the user interface of the combination of Di Censo in view of Tan as taught by Anderson for relatively easy self-administered threshold determination (Anderson col. 2, lines 7-10).             
Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Independent claim 16 identifies the uniquely distinct feature of a decibel filter operable to identify sounds received by a cell phone above a predetermined decibel threshold, the sounds identified by said decibel filter above said predetermined decibel threshold being amplified by a hearing aid to the exclusion of sounds falling below said predetermined decibel threshold. The closest prior art, Di Censo (US 20150195641 A1) discloses a control system for operating a hearing aid from a computer having a processor and a memory, comprising: a frequency selector to select a range of frequencies with respect to the sounds received by said receiver to define a specified range of frequencies; and an amplifier operable to amplify the sounds falling within said range of frequencies so that said sounds falling within said range of frequencies are emphasized into the hearing aid but fails to teach using a decibel filter operable to identify sounds received by a cell phone above a predetermined decibel threshold, the sounds identified .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        26 March 2022